
	

114 HR 2967 IH: Using Evidence to Move Welfare Recipients into Work Act
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2967
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Young of Indiana introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To develop a database of projects that are proven or promising in terms of moving welfare
			 recipients into work.
	
	
 1.Short titleThis Act may be cited as the Using Evidence to Move Welfare Recipients into Work Act. 2.What Works ClearinghouseSection 413 of the Social Security Act (42 U.S.C. 613) is amended by adding at the end the following:
			
				(k)Development of what works clearinghouse of proven and promising approaches into move welfare
			 recipients to work
 (1)In generalThe Secretary, in consultation with the Secretary of Labor, shall develop a database (which shall be referred to as the What Works Clearinghouse of Proven and Promising Projects to Move Welfare Recipients into Work) of the projects that used a proven approach or a promising approach in moving welfare recipients into work, based on independent, rigorous evaluations of the projects. The database shall include a separate listing of projects that used a developmental approach in delivering services and a further separate listing of the projects that used an approach in delivering services that was proven to be ineffective in achieving positive outcomes. The Secretary shall add to the What Works Clearinghouse of Proven and Promising Projects to Move Welfare Recipients into Work data about the projects that, based on an independent, well-conducted experimental evaluation of a program or project, using random assignment or other research methodologies that allow for the strongest possible causal inferences, have shown they are proven, promising, developmental, or ineffective approaches.
 (2)Criteria for evidence of effectiveness of approachThe Secretary, in consultation with the Secretary of Labor and organizations with experience in evaluating research on the effectiveness of various approaches in delivering services to move welfare recipients into work, shall—
 (A)establish criteria for evidence of the effectiveness of the approaches used in the demonstration projects; and
 (B)ensure that the process for establishing the criteria— (i)is transparent;
 (ii)is consistent across agencies; (iii)provides opportunity for public comment; and
 (iv)takes into account efforts of Federal agencies to identify and publicize effective interventions, including efforts at the Department of Health and Human Services, the Department of Education, and the Department of Justice.
 (3)DefinitionsIn this subsection: (A)ApproachThe term approach means a process, product, strategy, or practice that is—
 (i)research-based, based on the results of 1 or more empirical studies, and linked to program-determined outcomes; and
 (ii)evaluated using rigorous research designs. (B)Proven approachThe term proven approach means an approach used in a demonstration project conducted under this section that—
 (i)meets the requirements of a promising approach; and (ii)has demonstrated significant positive outcomes at more than 1 site in terms of increasing work and earnings of participants, reducing poverty and dependence, or strengthening families.
 (C)Promising approachThe term promising approach means an approach used in a demonstration project conducted under this section— (i)that has been used in the project or elsewhere for at least 3 years;
 (ii)that meets the requirements of subparagraph (D)(i); (iii)that has been evaluated using well-designed and rigorous randomized controlled or quasi-experimental research designs;
 (iv)that has demonstrated significant positive outcomes at only 1 site in terms of increasing work and earnings of participants, reducing poverty and dependence, or strengthening families; and
 (v)under which the benefits of the positive outcomes have exceeded the costs of achieving the outcomes.
 (D)Developmental approachThe term developmental approach means an approach used in a demonstration project conducted under this section that— (i)is research-based, grounded in relevant empirically based knowledge, and linked to program-determined outcomes;
 (ii)is evaluated using rigorous research designs; and (iii)has yet to demonstrate a significant positive outcome in terms of increasing work and earnings of participants in a cost-effective way.
 (4)FundingOf the amounts made available to carry out section 403(b) for fiscal year 2016 and each succeeding fiscal year, the Secretary shall reserve such funds as are necessary to carry out this subsection..
 3.Effective dateThe amendment made by this Act shall take effect on October 1, 2015.  